Order entered October 26, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00745-CV

                   IN THE INTEREST OF J.L.B., A CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-54975-2014

                                      ORDER

      On September 16, 2020, the Court informed Janet L. Dugger, Official Court

Reporter for the 296th Judicial District Court, that the reporter’s record was

overdue and directed her to file, within thirty days, the record, written verification

no hearings were recorded, or written verification appellant had not requested the

record. To date, Ms. Dugger has not complied. Accordingly, we ORDER Ms.

Dugger to file the reporter’s record or requested verification no later than

November 9, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dugger and the parties.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE